Case 9:20-mj-08171-BER Document 11 Entered on FLSD Docket 05/06/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-MJ-8171-BER



  IN THE MATTER OF
  THE EXTRADICTION OF
  LUCAS CARVALO ROLLO
  ___________________________________/


                               NOTICE OF ASSIGNMENT

           The above captioned case has been assigned to the Assistant Federal Public

  Defender specified below.

           Please send all notices and inquiries to this attorney at the address listed

  below.

                                                Respectfully submitted,

                                                MICHAEL CARUSO
                                                FEDERAL PUBLIC DEFENDER

                                                By: s/M.Caroline McCrae
                                                M. Caroline McCrae
                                                Assistant Federal Public Defender
                                                Attorney for Defendant
                                                Florida Bar No. 72164
                                                450 S Australian Avenue, Suite 500
                                                West Palm Beach, Florida 33401
                                                (561) 833-6288 - Telephone
                                                caroline_mccrae@fd.org - Email
Case 9:20-mj-08171-BER Document 11 Entered on FLSD Docket 05/06/2020 Page 2 of 2



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on May 6, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.           I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.



                                         s/M. Caroline McCrae
                                         M. Caroline McCrae




                                            
